Exhibit 10.1
 
SETTLEMENT AGREEMENT AND RELEASE
 
This Settlement Agreement and Release (hereinafter the “Agreement”) is made this
29th day of October, 2012, and is entered into by and between: (i) Solitron
Devices, Inc., its affiliates, agents, and representatives  (collectively,
“Solitron”), and (ii) Police and Fire Retirement System of City of Detroit, its
affiliates, agents and representatives (collectively, the "PFRS") (Solitron and
PFRS shall sometimes collectively be referred to herein as the “Parties” or
separately as a “Party”).
 
WHEREAS, on January 24, 1992 (the "Petition Date"), Solitron and its
wholly-owned subsidiary, Solitron Specialty Products, Inc. f/k/a Solitron
Microwave, Inc., a Delaware corporation ("Solitron Specialty"), filed voluntary
petitions seeking reorganization under Chapter 11 of Title 11 of the United
States Code in the United States Bankruptcy Court for the Southern District of
Florida, Miami Division (the "Bankruptcy Court").
 
WHEREAS, Solitron and Solitron Specialty were subsequently consolidated by entry
of an order by the Bankruptcy Court and were jointly administered under Case No.
92-30190-BKC-RAM (the "Bankruptcy Case").
 
WHEREAS, PFRS filed a secured claim against the consolidated estate of Solitron
in the amount of $3,017,791.00 (Claim No. 68-1) (the "PFRS Claim").
 
WHEREAS, the PFRS Claim was ultimately allowed as a general unsecured claim in
the amount of $3,017,791.00 (the "Allowed PFRS Claim").
 
WHEREAS, on August 20, 1993, the Bankruptcy Court entered an Order (the
"Confirmation Order") confirming Solitron's Fourth Amended Plan of
Reorganization, as modified by Solitron's First Modification of Fourth Amended
Plan of Reorganization (the "Plan of Reorganization") pursuant to which the
Debtor was to pay general unsecured claims a thirty-five percent (35%)
distribution over time.
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, as of the date of this Agreement, Solitron has paid PFRS the sum of
$359,653.27 on account of the Allowed PFRS Claim.
 
WHEREAS, Solitron believes that subsequent to the entry of the Confirmation
Order it reached an agreement with the Unsecured Creditors Committee to pay a
lower amount with respect to all Allowed Claims than set forth in the Plan of
Reorganization, but PFRS disputes this contention.
 
WHEREAS, the Parties, desire to settle their dispute and all liability existing
between the Parties, have participated in good-faith settlement negotiations,
and have reached a settlement, the terms of which they now have set forth in
this Settlement Agreement.
 
NOW, THEREFORE, in consideration of the premises aforesaid and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
stipulate and agree as follows:
 
1.      Settlement Payment.  In full and final satisfaction of the Allowed PFRS
Claim filed in the Bankruptcy Case, Solitron shall pay PFRS a lump sum payment
of $475,000.00, by wire transfer.  The Settlement Payment shall be delivered by
Solitron within ten (10) days of both Parties’ execution of the Agreement.
 
2.      Attorneys’ Fees and Costs.  Except as otherwise expressly provided in
this Agreement each Party shall bear his or its own attorneys’ fees and costs
incurred in regard to all matters arising out of or relating to this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
3.      Mutual Release/Waiver. For and in consideration of the agreements
contained herein, each Party, its agents, affiliates, representatives, and any
successors-in-interest  release, acquit, waive, and forever discharge the other
Party and its agents, affiliates,  representatives, servants, employees,
administrators, attorneys, insurers, reinsurers, successors-in-interest,
predecessors and assigns from any and all past, present and future complaints,
claims, charges, rights, claims for relief, administrative charges or claims,
demands, damages, costs, losses, expenses, attorneys' fees, suits, actions or
causes of action, whether in law or in equity, with respect to the Allowed PFRS
Claim or any payments due and owing under the Plan of Reorganization.  It is the
intention of the parties that the payment being made pursuant to this Agreement
is in full and final satisfaction of the Allowed PFRS Claim and that upon making
the payment required hereunder, Solitron will have satisfied all of its
obligations under the Plan of Reorganization to PFRS.
 
4.      Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and assigns.
 
5.      Entire Agreement.  This Agreement constitutes the entire agreement of
the Parties as to  its subject matter. The undersigned acknowledge that there
are no communications or oral understandings that are contrary to, different
from, or that in any way restrict this Agreement, and that all prior agreements
or understandings within the scope of the subject matter of this Agreement are,
upon the execution and delivery of this Agreement, superseded and void.
 
6.      Amendments.  No waiver, modification or amendment of the terms of this
Agreement shall be valid or binding unless made in writing, signed by the party
to be charged and then only to the extent set forth in such written waiver,
modification, or amendment.
 
 
3

--------------------------------------------------------------------------------

 
 
7.      Counterparts.  The Parties may execute this Agreement in whole or
counterparts, and execution of counterparts shall have the same force and effect
as if the Parties had signed the same instrument. Signatures transmitted
electronically or by facsimile shall have the same effect as original
signatures.
 
8.      Choice of Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Florida, without regard to
its conflict of law principles.
 
9.      Neutral Interpretation.  In the event any dispute arises among the
Parties with regard to the interpretation of any term of this Agreement, all of
the Parties shall be considered collectively to be the drafting party and any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall be inapplicable.
 
10.     Authority.  Each Party to this Agreement warrants and represents that
the person signing this Agreement on its behalf is duly authorized to enter into
this Agreement on behalf of such party. Each Party signing this Agreement
separately acknowledges and represents that this representation and warranty is
an essential and material provision of this Agreement and shall survive
execution of this Agreement.
 
11.    Advice of Counsel. The Parties acknowledge that they have been
represented by counsel of their own choice in the negotiations leading up to the
execution of this Agreement and that they have read this Agreement and have had
the opportunity to receive an explanation from legal counsel regarding its legal
effect, and each Party has had it fully explained to them by their counsel and
understands the terms and provisions of this Agreement and its nature and
effect. Each Party further represents that they are entering into this Agreement
freely and voluntarily, relying solely upon the advice of their own counsel, and
not relying on the representation of any other Party or of counsel for any other
Party.
 
 
4

--------------------------------------------------------------------------------

 
 
12.    Acknowledgement. This Agreement was executed after arm’s length
negotiations between the Parties and their respective counsel, and reflects the
conclusion of each Party that this Agreement is in its best interest.
 
13.    Divisions and Headings. The divisions of this Agreement into sections and
subsections and the use of captions and headings are solely for convenience and
shall have no legal effect in construing the provisions of this Settlement
Agreement.
 
14.    Enforcement; Time is of the Essence.  Should either Party be required to
bring an action to enforce any aspect of this Agreement, that party shall be
entitled to recover reasonable attorney's fees and costs incurred in connection
with that enforcement.  The Parties acknowledge that time is of the essence of
this Agreement.  
 
IN WITNESS HEREOF, the undersigned, being duly authorized, have caused this
Agreement to be executed as of the date shown above.
 

 
Police and Fire Retirement System of the City of Detroit

 

  By /s/ Matt Gnatek  

 

  Name:   Matt Gnatek

 

  Title:   Trustee

 

  By
 /s/ David Cetlinski
 

 

  Name:   David Cetlinski

                            

  Title:   Asst. Executive Director

                                        

 
Solitron Devices, Inc.
         
 
By
/s/ Shevach Saraf       Shevach Saraf       Chairman, President, Chief Executive
Officer,       Treasurer, and Chief Financial Officer  


 5

--------------------------------------------------------------------------------


